Case 2:20-cv-00281-JRG Document 102 Filed 03/10/21 Page 1 of 1 PageID #: 2728




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


KAIFI LLC,                                      §
                                                §
                                                §
               Plaintiff,
                                                §
                                                §
v.                                              §   CIVIL ACTION NO. 2:20-CV-00281-JRG
                                                §
T-MOBILE US, INC., T-MOBILE USA,
                                                §
INC.,                                           §
                                                §
               Defendants.                      §


                                          ORDER

       Before the Court is the Agreed Motion to Amend Docket Control Order (Dkt. No. 99) filed

by Defendants T- Mobile US, Inc. and T-Mobile USA, Inc. (the “Motion”). In the Motion,

Defendants request to extend the deadline to comply with P.R. 4-3 from March 10, 2021 to March

15, 2021.

       Having considered the Motion, the Court finds that it should be and hereby is GRANTED.

Accordingly, it is ORDERED that the parties’ deadline to comply with P.R. 4-3 is extended to

March 15, 2021.


      So Ordered this
      Mar 10, 2021
